Citation Nr: 0728457	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss from July 7, 2003 to March 14, 
2004; to a rating higher than 10 percent from March 15, 2004 
to November 10, 2004; and to a rating higher than 20 percent 
from November 11, 2004 onwards.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a July 2004 rating decision of the RO in 
New York, New York - which, in part, granted service 
connection for left ear hearing loss and assigned a 0 percent 
(i.e., noncompensable) rating retroactively effective from 
July 7, 2003, the date of receipt of the veteran's claim.  In 
response, he requested a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In May 2005, 
the RO in Hartford, Connecticut, also granted service 
connection for the hearing loss in the right ear (meaning the 
veteran now had service-connected bilateral hearing loss) and 
increased the rating for this disability to 10 percent 
effective March 15, 2004.  As of November 11, 2004, the 
rating increased to 20 percent.  He has since continued to 
appeal for an even higher rating.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The veteran also appealed a more recent September 2005 
decision of the Hartford RO that granted service connection 
for PTSD and assigned a 50 percent rating retroactively 
effective from August 19, 2003.  He wants a higher initial 
rating for this condition, too.  See again Fenderson, 12 Vet. 
App. 119 (1999).



In January 2006, the veteran testified at a hearing at the RO 
before a local Decision Review Officer (DRO), concerning his 
purported entitlement to a higher initial rating for his 
PTSD.  He more recently testified at a video conference 
hearing in August 2006 before the undersigned Veterans Law 
Judge of the Board, also concerning his purported entitlement 
to a higher initial rating for his PTSD.  During the hearing, 
he submitted additional evidence and waived his right to have 
it initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

The Board is remanding the claim concerning the ratings for 
the bilateral hearing loss to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  The Board, however, will go 
ahead and decide the claim concerning the rating for the 
PTSD.


FINDING OF FACT

According to the results of his September 2005 VA mental 
status evaluation, and the VA outpatient treatment records 
covering the last several years 
(2003-2006), the veteran's PTSD causes nightmares, 
flashbacks, exaggerated startle response, hypervigilance, 
irritability, difficulty sleeping, distrust of others, and 
avoidance of things reminiscent of Vietnam; he has a 
Global Assessment of Functioning (GAF) score of only 40, 
indicating he has major social and occupational impairment, 
and the VA examiner assessed the PTSD as chronically severe.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent initial rating 
for the PTSD, but no greater.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

These requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Here, records show the RO sent the veteran VCAA letters in 
September and October 2003, when he was trying to establish 
his underlying entitlement to service connection for PTSD, 
which, as mentioned, since has been granted in the September 
2005 rating decision at issue.  Also in that decision, the RO 
assigned the initial disability rating and effective date.  
In Dingess, the Court held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  But in the Dunlap decision, also cited above, 
the Court clarified this is only true if the grant of 
service connection and assignment of the initial disability 
rating and effective date occurred prior to the VCAA's 
enactment - meaning before November 9, 2000.  If, on the 
other hand, as here, this did not occur until after the 
enactment of the VCAA, the veteran is entitled to pre-initial 
decision notice concerning all elements of his claim - 
including the downstream disability rating and effective date 
elements.  And if this did not occur, there is a question of 
whether this is prejudicial error.

The Federal Circuit Court has held that any error by VA in 
providing the VCAA notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), concerning any element of a claim, 
is presumed prejudicial, and that once an error is identified 
the burden shifts to VA to show the error was harmless.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007), 

Here, although the RO admittedly did not send the veteran 
notice concerning the downstream disability rating and 
effective date elements of his claim before initially 
adjudicating it in September 2005, the RO sent him a letter 
in March 2006 providing this additional information.  And the 
RO considered whether he was entitled to a higher initial 
rating for his PTSD when readjudicating his claim later in 
March 2006 in the statement of the case (SOC).  He did not 
identify and/or submit any additional evidence in response to 
that letter or SOC to warrant again readjudicating his claim 
and providing a supplemental SOC (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  See also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007).

For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations
Disability Ratings - in General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.

As already alluded to, the Court has held that an appeal from 
an initial rating is a separate and distinct claim from the 
more traditional claim for an increased rating.  See 
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as a "staged" rating.  See Fenderson, 12 Vet. App. 
at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.



Specific Rating Criteria for PTSD

The veteran's PTSD is presently evaluated as 50-percent 
disabling under 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.



The GAF Score

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).



GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A GAF score of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A GAF score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference VA's 
adoption of the DSM-IV, for rating purposes] (2006).



Analysis

Having reviewed the entire record, the Board concludes that 
an evaluation higher than 50 percent is not warranted for the 
veteran's PTSD at any time since the effective date of his 
award.  His symptoms are most commensurate with this rating, 
as opposed to a 70 or even higher 100 percent rating.

During his August 2006 videoconference hearing, the veteran 
said he experiences a whole litany of PTSD-related symptoms, 
namely, nightmares (difficulty sleeping), anxiety 
(nervousness/panic attacks), paranoia, social isolation 
(avoids crowds), obsessive rituals (securing his home), and 
exaggerated startle response.  He also indicated he was 
alienated from his two brothers, mother and children, that he 
had no friends, and that he had been married three times.  He 
also testified that his wife manages his financial matters 
because of his memory loss, and that he had received a GAF 
score of only 40 in September 2005.

The relevant medical evidence in this case consists of the 
veteran's VA treatment records dated from 2003 to 2006 and 
the report of his September 2005 VA mental status 
examination.

The VA outpatient treatment records dated from 2003 to 2006 
indicate the veteran began receiving treatment for PTSD in 
July 2003 at the VA National Center.  He initially presented 
at the Center to seek help for his substance abuse.  He was 
then evaluated and diagnosed with PTSD - which included 
symptoms of nightmares, flashbacks, paranoia, and isolative 
behavior.  The vast amount of these treatment records 
continue to report chronic PTSD symptoms.

During his September 2005 VA mental status evaluation, the 
veteran's primary complaints consisted of nightmares, rageful 
episodes, crying, hypervigilance, exaggerated startle 
response, and avoidance of things that reminded him of 
Vietnam.  He indicated he had been married three times and 
that he believed his marriages were unsuccessful because of 
his PTSD.  The objective clinical portion of the evaluation 
revealed he was casually dressed and alert and oriented (to 
time, place, person and situation).  He denied experiencing 
any visual hallucinations but stated that at times he heard 
voices (i.e., had auditory hallucinations).  He reported 
being distrustful of others and sometimes felt he was being 
followed.  He denied homicidal or suicidal thoughts and 
reported no history of assaults.  He believed both his short- 
and long-term memory was impaired and he experienced 
depression.  He had difficulty falling asleep and reported 
panic attacks in the context of conflict with his family.  He 
had not talked to his mother or brothers in ten years.  In 
terms of his post-military functioning, he indicated that he 
worked for 38 years as a butcher but could no longer work due 
to his rheumatoid arthritis.  He also indicated that when he 
returned from Vietnam he struggled with substance abuse for 
over 35 years, but that he has been clean and sober since 
2003 when he began receiving treatment at the VA clinic.  The 
examiner indicated the veteran met the criteria for PTSD and 
reiterated that the veteran's pertinent symptoms included 
nightmares, flashbacks, exaggerated startle response, 
hypervigilance, irritability, difficulty sleeping, a distrust 
of others, and avoidance of things reminiscent of Vietnam.  
The Axis I diagnosis was PTSD, severe, chronic.  The GAF 
score was 40.

A higher 70 percent rating for PTSD is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood.  The results of the September 2005 VA 
mental status evaluation, and the VA outpatient treatment 
records covering the last several years (2003-2006), confirm 
the veteran has this required level of functional impairment 
to receive this higher 70 percent initial rating.  Indeed, 
this is evident from his GAF score of only 40 at the 
conclusion of his September 2005 VA mental status evaluation 
- which, according to DSM-IV, indicates he has "major" 
social and occupational impairment.  And while, arguably, 
this low GAF score was not predicated entirely on the 
severity of his PTSD - but likely also included the 
occupational impairment (and more specifically, inability to 
continue working) attributable to his rheumatoid arthritis, 
the fact remains that the VA examiner still assessed the 
PTSD, alone, as chronically "severe."  Consequently, 
although this description and characterization of the 
seriousness of this condition is not altogether dispositive 
of the rating that should be assigned, it is nonetheless 
probative evidence to be considered in making this 
determination.  See 38 C.F.R. §§ 4.2, 4.6.

The veteran has not, however, shown the type of total social 
and occupational impairment required for an even higher 100 
percent rating, the maximum possible.  Though he claims 
otherwise, there is no objective clinical confirmation of 
gross impairment in his thought processes or communication; 
persistent delusions or hallucinations - as opposed to, for 
example, only occasional auditory hallucinations and no 
visual; grossly inappropriate behavior; persistent danger of 
hurting himself or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene - as opposed to, for example, saying his 
wife manages his finances only); disorientation to time or 
place (he has been correctly oriented in all spheres); or 
memory loss for names of close relatives, own occupation, or 
own name (though there are indications he has memory loss, 
including as he says requiring that his wife manage his 
finances, there is no indication he has this required degree 
of memory loss where for all intents and purposes he cannot 
remember anything whatsoever, even the most intimate 
details).

As mentioned, even the veteran readily acknowledges that he 
stopped working as a butcher in 2003 due to his rheumatoid 
arthritis, not because of his PTSD, and began receiving 
Social Security disability payments.  Indeed, when questioned 
about the specifics of his employment during his August 2006 
hearing, he admitted that he was fired (Hr'g. Tr., pg. 8).  
So clearly, his current unemployment is not the result of his 
PTSD but, instead, other unrelated factors.  That again is 
not say, however, that his PTSD does not cause "severe" or 
"major" occupational impairment, only that it does not 
cause the "total" occupational impairment required for an 
even higher 100 percent rating - as opposed to 70 percent.

The veteran has been, at most, 70-percent disabled on account 
of his PTSD since the effective date of his award.  So his 
rating cannot be "staged" because this represents his 
maximum level of functional impairment during the relevant 
time period at issue.  See Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, a higher 70 percent initial 
schedular rating is granted for the PTSD, but no greater.  38 
C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Rating

The Board has also considered whether the veteran is entitled 
to an even higher disability rating on an extra-schedular 
basis.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his PTSD has resulted in 
marked interference with his employment (meaning above and 
beyond that contemplated by his current schedular rating - 
now 70 percent).  Rather, as mentioned, he worked for 38 
years as a butcher and then felt he could no longer work due 
to his rheumatoid arthritis and was subsequently fired.  
Hence, he was not unable to work because of the severity of 
his PTSD.  And to the extent his potential for reemployment 
is adversely affected by this condition, his now 70 percent 
schedular rating takes this into account.  See 38 C.F.R. 
§ 4.1 indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  There also is no 
indication the veteran has been hospitalized for treatment of 
his PTSD, much less frequently.  Instead, most, if not all, 
of his treatment has been on an outpatient basis - including 
the records he submitted during his August 2006 
videoconference hearing concerning his most recent evaluation 
and treatment during the immediately preceding months, June 
and July 2006.  So there are no legitimate grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent initial rating for the PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The veteran had a VA audiology examination in March 2004, so 
over three years ago.  More recent VA outpatient treatment 
records dated in January 2006 indicate he had recently been 
fitted with hearing aids, which he apparently did not have 
during that 2004 evaluation.  So this suggest his hearing 
loss has worsened, as is also evident from the incremental 
"staged" rating increases from 0 to 10 to 20 percent he 
received for his bilateral hearing loss in the RO's 
May 2005 decision.  See again Fenderson, 12 Vet. App. at 125-
26.

It is unclear, however, whether the veteran is still pursuing 
a claim for an even higher rating for his bilateral hearing 
loss.  See AB, 6 Vet. App. at 38-39.  There is no question he 
did everything necessary to perfect his appeal to the Board 
on this additional issue (i.e., submitted a timely notice of 
disagreement (NOD) and substantive appeal (VA Form 9) - see 
38 C.F.R. § 20.200), but he did not testify, or for that 
matter even try and testify, concerning this additional claim 
at either of his hearings - in January or August 2006.  In 
any event, provided he is, in order to determine whether his 
hearing is, indeed, worse than when last examined by VA in 
March 2004, he should be provided another VA audiology 
examination to reassess the severity of his bilateral hearing 
loss under the applicable standards.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled him for another examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (Court determined the Board 
should have ordered contemporaneous examination of veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an 
increased rating).



Additionally, the Board notes that the SOC pertaining to this 
claim was issued on May 6, 2005 (the same day, incidentally, 
the RO issued the decision assigning the higher 10 percent 
rating as of March 15, 2004, and the even higher 20 percent 
rating as of November 11, 2004).  And still more relevant 
evidence subsequently was submitted on September 14, 2005 and 
March 27, 2006.  This additional evidence consists of VA 
outpatient treatment records showing the veteran was 
evaluated in the outpatient audiology clinic and found to 
have mild to severe sensorineural hearing loss.  These 
records were not in his file when the RO last considered his 
claim for a higher rating for his hearing loss.  Moreover, he 
did not submit a waiver permitting the Board to consider this 
evidence prior to the RO.  38 C.F.R. §§ 20.800, 20.1304(c).  
So to avoid prejudicing him, the RO must initially consider 
this evidence and address it in a SSOC.  See 38 C.F.R. 
§§ 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Ask the veteran to clarify whether 
he is still appealing for a higher 
rating for his bilateral hearing loss.

2.  If he is, schedule the veteran for 
an audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file, 
including a copy of this remand, must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his March 2004 
VA examination and, if so, to what 
extent.  The examiner should 
report complaints and clinical findings 
in detail, including pure-tone 
threshold averages and speech 
discrimination scores, and the basis 
for the examiner's opinion should be 
fully explained.

3.  Then readjudicate this claim in 
light of the additional evidence.  If 
the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC.  Give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


